UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-2110


MICHAEL WAYNE HILL,

                     Plaintiff - Appellant,

              v.

MICHAEL WAYNE REVELLS,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Louise W. Flanagan, District Judge. (4:20-cv-00233-FL)


Submitted: December 16, 2021                                Decided: December 17, 2021


Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Wayne Hill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Wayne Hill appeals the district court’s order denying his postjudgment

motion for order of regress. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Hill v. Revells, No.

4:20-cv-00233-FL (E.D.N.C. Sept. 24, 2021). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2